PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/810,959
Filing Date: 13 Nov 2017
Appellant(s): HONEYWELL INTERNATIONAL INC.



__________________
Christopher S. Andrzejak
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 14, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 12, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	(A) The phrase “optionally a sensitizing ion” renders the claims indefinite.
Appellant argues that the language is sufficiently clear in that its meaning is that the sensitizing ion is not required but may be present.  This is the same construction as the claim would have if the phrase were omitted entirely.  This renders the terms mere surplusage as their construction effectively removes them as limitaitons.  This runs contrary to the fundamental canons of construction, namely the canon against surplusage: “verba cum effectu sunt accipienda”.  To correct this issue during prosecution ensures that the claim, if and when it issues, may be properly construed by practitioners and courts in the future.
	(B) The combination of Jones (2005/0178841) and Kane (2011/0146930) renders the subject matter of independent claims 1, 17, and 19 obvious.
For the purposes of argument, claim 1 is considered as dispositive, as claims 17 and 19 contain similar substantive limitations.  Appellant’s claim 1 reads as follows, with annotation in parentheticals by the Examiner.
Claim 1: A luminescent taggant composition comprising: a first luminescent taggant comprising a first emitting ion, wherein the first luminescent taggant produces a first emission in a first taggant emission band when exposed to excitation energy (Taggant A); a second luminescent taggant comprising a second emitting ion different from the first emitting ion, wherein the second luminescent taggant produces a second emission in a second taggant emission band that is different from the first taggant emission band when exposed to excitation energy (Taggant B); and a third luminescent taggant comprising the first emitting ion and the second emitting ion (Taggant C includes ions A and B); wherein the first luminescent taggant is substantially free of the second emitting ion (Taggant A has ion A only) and the second luminescent taggant is substantially free of the first emitting ion (Taggant B has ion B only); and wherein the first emitting ion and the second emitting ion are independently chosen from neodymium, ytterbium, erbium, thulium, or holmium; and wherein each luminescent taggant includes at least a host material, the respective emitting ion(s), and optionally a sensitizing ion, whereby production of radiation by the luminescent taggants is accomplished by absorption of incident radiation by the emitting ion(s) or by either or both the host material and the optional sensitizing ion(s), energy transfer from the host material/sensitizing ion(s) to the emitting ion(s), and radiation of the transferred energy by the emitting ion(s).
Figure 8 of Jones is the critical reference, the relevant portion of which is reproduced here:

    PNG
    media_image2.png
    197
    597
    media_image2.png
    Greyscale

Despite the poor image quality, it can be seen that in the left figure is an overlapping security mark where the oval of “dye 1” and the rectangle of “dye 2” have an overlapping irregularly shaped region labeled “dyes 1+2”.  These correspond one-to-one with Taggant A (having ion A only, corresponding to “dye 1”), Taggant B (having ion B only, corresponding to “dye 2”), and Taggant C (having ions A and B, corresponding to “dyes 1+2”).
The claim differs from Jones in that the dyes of Jones are luminescent organic compounds, whereas the claimed subject matter includes luminescent ions.  
Kane is cited as teaching that such security marks may also be made with ionic luminescent tags.  See Kane at [0023].  One of ordinary skill in the art would understand that substitution of an ionic tag for an organic tag would be merely the substitution of one art-recognized equivalent for another, having similar results.
Appellant’s argument regarding physical mixture of the taggants is non sequitur.  A physical mixture of the dyes in Jones satisfies the claim language, as the taggants contain the requisite components, and the further functional recitation merely describes luminescence as a physical phenomenon.  Appellant cannot distinguish a “third taggant” with both ions from a physical mixture of dyes containing both ions because when the dyes are mixed the result is a taggant having both ions therin, along with the host material containing them.  This is therefore a distinction without a difference.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884                                                                                                                                                                                                                                                                                                                                                                                                                
Conferees:
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                 
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                   
                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.